Citation Nr: 1007511	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-31 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from July 2005 to 
September 2006.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2008, a 
statement of the case was issued in June 2008, and a 
substantive appeal was received in October 2008.  An informal 
conference with the RO was done in February 2009.  A Board 
hearing at the local RO was held in December 2009.    

The Veteran submitted additional evidence to the Board at the 
December 2009 hearing.  In her hearing testimony and a 
December 2009 statement, the Veteran waived RO consideration 
of this evidence. 


FINDINGS OF FACT

1.  A psychiatric disability was not noted at the time of the 
Veteran's entry into service.

2.  The evidence does not clearly and unmistakably 
demonstrate that the Veteran's bipolar disorder preexisted 
her active duty service. 

3.  Operation of law dictates a finding that bipolar disorder 
manifested during the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The Veteran is presumed to have been sound as to a 
psychiatric disability at the time of entry into service.  38 
U.S.C.A. § 1111 (West 2002). 

2.  The presumption that the Veteran was sound as to a 
psychiatric disability has not been rebutted.  38 U.S.C.A. 
§ 1111 (West 2002).

3.  Bipolar disorder was incurred during the Veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for an acquired 
psychiatric disability.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.  § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A.  § 1111 (West 2002).

To rebut the presumption of sound condition under section 
1111 for conditions not noted at entrance to service, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The clear and unmistakable-evidence standard 
requires that the result be undebatable.  Cotant v. West, 17 
Vet.App. 116, 131 (2003).  In considering the effect of 
section 1111 on claims for service-connected disability, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has stated that the government may show a 
lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. 
Cir. 2004) citing 38 U.S.C.A. § 1153.

The evidence of record has been thoroughly reviewed.  There 
are no pre-service treatment records.  Service treatment 
records showed that upon entrance into service, the Veteran 
was clinically evaluated as psychiatrically normal. 
Significantly, at entrance in July 2005, she underwent a 
psychiatric consultation due to a self-inflicted scar on her 
arm at age 13.  However, after examination, it was determined 
that the Veteran did not have a psychiatric disability and 
was given a good prognosis.  Further, in her medical history, 
the Veteran expressly denied any psychiatric problems.  
However, the records showed that after the sudden death of 
her father in January 2006, the Veteran began to suffer from 
psychiatric symptoms.  Significantly, the Veteran was the one 
who found him.  She began speaking with her unit chaplain and 
it appears that around March 2006, she sought psychiatric 
treatment because she was having difficulty with the loss of 
her father.  She was diagnosed with bereavement and 
subsequently adjustment disorder with disturbance of emotions 
and conduct. 

Importantly, in July 2006, she was hospitalized at St Francis 
Health Center and on discharge was diagnosed with major 
depressive disorder, dysthymia and borderline personality 
traits.  Treatment records from St. Francis also showed an 
assessment of bipolar disorder mixed with likely depression.  
The Veteran was discharged to Evans Army Community Hospital.  
After her hospitalization, a mental status evaluation showed 
that she was just diagnosed with borderline personality 
disorder with no other findings and recommended for 
separation.  However, subsequent treatment records still 
showed at times a diagnosis of adjustment disorder with 
disturbance of emotions and conduct.  

Shortly after her discharge from service, in January 2007, 
the Veteran was admitted to Palmetto Health Baptist for 
psychiatric treatment.  Her discharge diagnosis was 
depressive disorder, not otherwise specified, rule out mood 
disorder, not otherwise specified, and borderline personality 
disorder.  In July 2007, the Veteran was admitted to the 
emergency room at Seacoast Medical Center.  A diagnosis of 
bipolar disorder and alcohol intoxication was given.  

The Veteran was afforded a VA examination in October 2007.  
After examining the Veteran, the examiner diagnosed the 
Veteran with bipolar disorder, type 1, alcohol abuse and 
possible borderline personality disorder requiring more 
testing.  Subsequently, in a December 2007 addendum, after 
reviewing the claims file, the same examiner stated that the 
Veteran's current disability was an interaction of bipolar 
disorder and personality disorder.  The examiner determined 
that the condition existed prior to military service and was 
at least temporarily aggravated by military service, although 
the examiner did not believe that it could be assumed that it 
was permanently aggravated.  He continued that the disorder 
was less likely as not caused by military service.  The 
condition existed prior to military service, and the 
stressors of military life caused a significant period of 
emotional disruption, and the Veteran remained in a 
significantly impaired state.  

In support of her claim, the Veteran submitted lay statements 
from her mother, who was a registered nurse, her brother, her 
sister, both grandmothers, both grandfathers, a high school 
teacher and a friend.  All the statements unequivocally 
provided that prior to military service, the Veteran did not 
exhibit any psychiatric symptoms and was a normal, healthy 
child.  

At the December 2009 Board hearing, the Veteran testified 
that she did not have any psychiatric symptoms prior to her 
entry into service.  She mentioned that the scars noted at 
entrance were done when she was young on a dare from other 
kids.  She noted that she was cleared for entry by a 
psychiatrist.  She began treatment in service following the 
death of her father in January 2006.  However, sometime in 
April 2006, she was no longer allowed to see the unit 
chaplain or psychologist.  Subsequently, she was admitted to 
St. Francis and diagnosed with bipolar disorder.  She did not 
realize that she was discharged as only having a personality 
disorder until she received her DD 214.  She indicated that 
her current diagnosis was bipolar disorder and she currently 
had the same symptoms that she experienced in service.  As 
the Veteran's testimony is supported by the service treatment 
records, the Board finds that her testimony was credible.  

In reviewing the evidence, the only piece of medical evidence 
indicating that the Veteran's bipolar disorder existed prior 
to service is the October 2007 VA examination along with 
December 2007 addendum.  However, significantly, the examiner 
did not provide any rational as to why he determined that the 
Veteran's disability existed prior to service.  For example, 
he did not refer to any evidence in the service treatment 
records to support this finding.  Moreover, importantly, 
there are no pre-service treatment records showing any 
psychiatric problems.  Again, after undergoing a psychiatric 
consultation at entrance, the Veteran was found to be 
psychiatrically normal.  Significantly, numerous persons that 
were very close to the Veteran, including her mother, who is 
a registered nurse, clearly stated that they witnessed no 
psychiatric symptoms in the Veteran prior to service.  
Further, the Veteran herself credibly testified that she 
experienced no symptoms prior to service.  Based on the 
service treatment records, the Veteran started exhibiting 
psychiatric symptoms while on active duty after the death of 
her father, whom she found.  Therefore, based on the 
reasoning above, the Board finds that there is not clear and 
unmistakable evidence that the Veteran's psychiatric 
disability preexisted service.  

Accordingly, the presumption of soundness has not been 
rebutted.  In turn, as the Veteran is presumed to have been 
in sound condition as to a psychiatric disability at the time 
of her entrance into service, it follows that the Board must 
analytically view the symptomatology exhibited during service 
as being the initial manifestation of her current bipolar 
disorder, which has continued since service.  In other words, 
as a result of the required legal analysis, the legal 
conclusion to be drawn is that the Veteran's bipolar disorder 
was incurred during active duty service.  Consequently, 
service connection is warranted on that basis.  

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letters 
dated in July and November 2007, the Veteran was furnished 
notice of the manner of assigning a disability evaluation and 
an effective date.  She will have the opportunity to initiate 
an appeal from these "downstream" issues if she disagrees 
with the determinations which will be made by the RO in 
giving effect to the Board's grant of service connection.


ORDER

Service connection for bipolar disorder is warranted.  The 
appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


